DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 27 to 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 16, 2021.
Applicant's election with traverse of Group IV in the reply filed on February 16, 2021 is acknowledged.  The traversal is on the ground(s) that the nonelected claims of Group V depend on Group IV and the other Groups should be examined with Group IV.  This is not found persuasive because the claims of Group V are directed to another invention, a diamond tool which is not shown in the other claims as layers of diamond of grown.  However, in the view of the arguments Groups VI will be examined with Group IV.
The requirement is still deemed proper and is therefore made FINAL.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 23, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Twithchen (2014/0061510).
 The Twitchen reference teaches a method of tailoring a diamond material structure, note entire reference.  The method of producing single crystal synthetic CVD diamond material having specific size and dimensions of the single crystal, tailoring a diamond material structure note paragraphs (0046), (0092) and claim 1. The method comprising; positioning a single crystal diamond substrate in a CVD reactor setting CVD reactor conditions to a first setting to promote growth of one of growth in CVD reaction chamber comprising a first growth stage where s first layer of single crystal CVD synthetic diamond is grown on the {001} growth surface of a single crystal diamond substrate using a higher nitrogen concentration (first setting); paragraphs [0049], [0115]-[0116]).  The first step is done under one set of conditions. Then a multiphase material comprising a first phase including a plurality of diamond grains which are distinct from the single crystal diamond substrate and a second phase forming a matrix for the first phase and consisting of single crystal diamond having the same lattice orientation as the single crystal diamond substrate is grown by altering CVD reactor conditions to a second setting different than the first setting. 
With regards to claim 23, the Twithchen et al reference teaches using two different conditions between the two growth steps note para 0052.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twitchen in view of Misra (2016/0201221).
The Twitchen reference is relied on for the same reasons as stated, supra, and differ from the instant claim in the third deposition step.  However, the Misra reference teaches a diamond deposition .
Claim 25, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twitchen in view of Misra (2016/0201221) and Grotjohn (2012/0047950).
The Twitchen and Misra references are relied on for the same reasons as stated, supra, and differ from the instant claim in the masking step.  However, the Grotjohn reference teaches positioning a masked structure on which deposition of diamonds occurs, note, 0010.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Twitchen process by the teachings of the Grotjohn reference to mask the substrate or structure prior to growth in order to control the growth areas and orientations.

Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 38 to 41 are allowable over the art of record, as the claims contain subject matter not taught nor render obvious to one of ordinary skill in the art, which is the defect placed in the substrate or starting layer.  The art teaches using off angles on the whole surface but not a specific defect in the surface. Claims 21 and 22 contain the same limitation.
		Examiner’s Remarks

The remaining reference are merely cited as showing the state of the art of diamond deposition methods.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK
/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714